Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.73 Filed 02/17/21 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,

                   Plaintiff,
                                                    Civil No. 2:17-cv-12072
v.                                                  Hon. Stephen J. Murphy III

Twenty-Two Thousand One Hundred
Eighty-Five Dollars ($22,185.00)
in U.S. Currency; One (1) Men’s
Oyster Perpetual Datejust Rolex Watch,
Model 178240, Serial No. M173257,

                   Defendants in rem.


  Motion for Entry of Default Judgment Against All Interested Parties and
Final Order of Forfeiture of Two Thousand Dollars ($2,000) in U.S. Currency


      The United States of America, by and through its undersigned attorneys,

hereby moves for entry of a default judgment and final order of forfeiture against

Jackie Terrell-Simon, Rufus Harry Simon, Jr., and all other interested parties,

pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure and Rule G(5) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, as to Two Thousand Dollars ($2,000) in U.S. Currency only, which

represents a portion of the Defendant in rem, Twenty-Two Thousand One Hundred

Eighty-Five Dollars ($22,185.00) at issue in this forfeiture action.

      Default Judgment and Final Order of Forfeiture are proper because no one
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.74 Filed 02/17/21 Page 2 of 13



has filed a Claim for the remaining Two Thousand Dollars ($2,000) in U.S.

Currency. Therefore, the United States requests entry of Default Judgment in favor

of the United States and Final Order of Forfeiture of the Two Thousand Dollars

($2,000) in U.S. Currency only. A brief in support accompanies this Motion. A

Declaration of Majority, Non-Incompetence, and Non-Military Status is also being

filed in support of this Motion.


                                            Respectfully submitted,

                                            SAIMA S. MOHSIN
                                            Acting United States Attorney

                                            s/Adriana Dydell
                                            Adriana Dydell
                                            Assistant U.S. Attorney
                                            211 W. Fort St., Ste. 2001
                                            Detroit, MI 48226
                                            (313) 226-9185
                                            CA Bar No. 239516
Dated: February 17, 2021                    adriana.dydell@usdoj.gov




                                        2
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.75 Filed 02/17/21 Page 3 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

United States of America,

                  Plaintiff,
                                                   Civil No. 2:17-cv-12072
v.                                                 Hon. Stephen J. Murphy III

Twenty-Two Thousand One Hundred
Eighty-Five Dollars ($22,185.00)
in U.S. Currency; One (1) Men’s
Oyster Perpetual Datejust Rolex Watch,
Model 178240, Serial No. M173257,

                  Defendants in rem.



  Brief in Support of United States’ Motion for Entry of Default Judgment
Against All Interested Parties and Final Order of Forfeiture of Two Thousand
                      Dollars ($2,000) in U.S. Currency


                                Issue Presented

         Whether the United States is entitled to a Default Judgment
         against all interested parties and Final Order of Forfeiture of
         Two Thousand Dollars ($2,000) in U.S. Currency only,
         which represents a portion of the Defendant in rem Twenty-
         Two Thousand One Hundred Eighty-Five Dollars
         ($22,185.00) at issue in this Forfeiture Action?

         Response: Yes.
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.76 Filed 02/17/21 Page 4 of 13



                             Pertinent Authorities

Federal Cases

United States v. Currency $267,961.07, et al, 916 F.2d 1104 (6th Cir. 1990)

United States v. One 2001 Cadillac DeVille Sedan, 335 F.Supp.2d 769 (E.D. Mich.
2004)

United States v. Vehicle 2007 Mack 600 Dump Truck, 680 F. Supp. 2d 816 (E.D.
Mich. 2010)

United States Code
21 U.S.C. § 881

Federal Rules of Civil Procedure

Rule 55

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions

Rule G




                                        i
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.77 Filed 02/17/21 Page 5 of 13



      In support of its motion, Plaintiff relies on Rule 55(b)(2) of the Federal

Rules of Civil Procedure and Rules G(2), G(4), and G(5) of the Supplemental

Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions.

                                Statement of Facts

      On July 25, 2017, Rufus Harry Simon, Jr., filed a claim for Twenty

Thousand One Hundred Eighty-Five Dollars ($20,185.00) (ECF No. 6) and the

parties have resolved this action as to that portion of the Defendant in rem. The

Court entered a Stipulated Consent Judgment related to the funds claimed by Mr.

Simon on February 8, 2021. (ECF No. 20). Further, on January 26, 2021, Plaintiff

filed a Motion to Dismiss Defendant in rem One (1) Men’s Oyster Perpetual

Datejust Rolex Watch, Model 178240, Serial No. M173257 because it was

forfeited in a parallel criminal action. Therefore, Plaintiff is only seeking default

of the unclaimed Two Thousand Dollars ($2,000) in U.S. Currency, which

represents a portion of the Defendant in rem, Twenty-Two Thousand One

Hundred Eighty-Five Dollars ($22,185.00). For the remainder of this Motion and

Brief in Support, the Two Thousand Dollars ($2,000) in U.S. Currency shall be

referred to as the “Subject Property.”

      Federal agents seized the Subject Property during execution of a federal

search warrant, on or around February 2, 2017, at a residential address located at

17701 Veronica Avenue, Eastpointe, Michigan.



                                          2
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.78 Filed 02/17/21 Page 6 of 13



       On June 26, 2017, the United States filed a verified Complaint For Forfeiture

pursuant to Rule G(2) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions. (ECF No. 1).

      On June 27, 2017, a Warrant of Arrest and Notice in Rem was issued against

Defendant in rem Twenty-Two Thousand One Hundred Eighty-Five Dollars

($22,185.00) in U.S. Currency, which includes the Subject Property. (ECF No. 3).

      Plaintiff served the Complaint and Warrant of Arrest and Notice in Rem on

individuals who reasonably appeared to be potential claimants as further described

below and filed a Certificate of Service with the Court on June 28, 2017 (ECF No.

4).

      On June 28, 2017, Plaintiff served copies of the Complaint for Forfeiture

and Warrant of Arrest and Notice in Rem by first class and certified mail on

potential claimant Jackie Terrell-Simon at 17701 Veronica Avenue, Eastpointe,

Michigan 48021 because the Subject Property was seized from her home (ECF No.

4). Plaintiff received back the signed certified mail green card showing that it was

received by Rufus Simon at the Veronica Avenue address on or about July 1, 2017.

(ECF No. 18-2). In addition, the first class mail sent to Jackie Terrell-Simon at the

same address was not returned to Plaintiff by the United States Postal Service

(“USPS”) (ECF No. 18, PageID.56).

      On June 28, 2017, Plaintiff served copies of the Complaint for Forfeiture



                                          3
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.79 Filed 02/17/21 Page 7 of 13



and Warrant of Arrest and Notice in Rem by first class and certified mail on

potential claimant Rufus Harry Simon, Jr., at 17701 Veronica Avenue, Eastpointe,

Michigan 48021 because the Subject Property was seized from his home (ECF No.

4). Plaintiff received back the signed certified mail green card showing it was

received by Rufus Simon at the Veronica Avenue address on or about July 1, 2017.

(ECF No. 18-3). In addition, the first class mail sent to Rufus Harry Simon, Jr., at

the same address was not returned to Plaintiff by USPS (ECF No. 18, PageID.57).

      Pursuant to Rule G(4) of the Supplemental Rules for Certain Admiralty or

Maritime Claims and Asset Forfeiture Actions, Plaintiff published Notice of Civil

Forfeiture on an official government internet site for at least 30 consecutive days

beginning November 21, 2020. Plaintiff filed a Declaration of Publication with the

court on January 25, 2021 (ECF No. 15).

      Under Supplemental Rule G(5), any person claiming an interest in the

Subject Property must file a verified claim with the court by the time stated in the

direct notice or within 30 days of the final date of publication, and file an answer to

the complaint or Rule 12 motion within 21 days of filing a verified claim.

      As described above, Rufus Harry Simon Jr., filed a verified claim for

Twenty Thousand One Hundred Eighty-Five Dollars ($20,185.00) (ECF No. 6).

However, no person or entity has filed a verified claim for the remaining Subject

Property and the time to file a verified claim has expired.



                                          4
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.80 Filed 02/17/21 Page 8 of 13



      Plaintiff searched for Jackie Terrell-Simon and Rufus Harry Simon, Jr.,

using the Servicemembers Civil Relief Act (SCRA) website. Based on the search

results, neither of these individuals is on active duty with the United States

Military. Based on information and belief, neither of these individuals is a minor or

an incompetent person (see accompanying Declaration of Majority, Non-

Incompetence, and Non-Military Status).

      A Clerk’s Entry of Default was requested by Plaintiff and was entered by the

Clerk of the Court on February 4, 2021 as to the whole Defendant in rem, Twenty-

Two Thousand One Hundred Eighty-Five Dollars ($22,185.00) (ECF No. 19).

However, Plaintiff is seeking the entry of a default judgment against Two

Thousand Dollars ($2,000) in U.S. Currency only, which represents the unclaimed

portion of the Defendant in Rem, Twenty-Two Thousand One Hundred Eighty-

Five Dollars ($22,185.00).

      Accordingly, the entry of a default judgment against all interested parties as

to the Subject Property only, is warranted.

                                     Argument

      The Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”) and the

Supplemental Rules govern procedure in civil forfeiture actions in rem commenced

by the United States. 18 U.S.C. § 983; Fed. R. Civ. P. Supp. Rule G(1). To the

extent the Supplemental Rules do not address an issue, Rule G(1) states that, “the



                                          5
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.81 Filed 02/17/21 Page 9 of 13



Federal Rules of Civil Procedure also apply” to civil forfeiture actions in rem.

      A claimant wishing to contest a forfeiture action brought by the United

States must have both Article III standing and statutory standing. United States v.

One 2001 Cadillac Deville Sedan, 335 F. Supp. 2d 769, 772 (E.D. Mich. 2004)

citing United States v. $515,060.42 in U.S. Currency, 152 F.3d 491, 497 (6th Cir.

1998).

      To have statutory standing, a claimant must strictly comply with the

Supplemental Rules. United States v. Vehicle 2007 Mack 600 Dump Truck, 680 F.

Supp. 2d 816, 822 (E.D. Mich. 2010) (holding that “[s]tatutory standing is

established through strict compliance with Supplemental Rules G(5) and G(6)”). A

claimant must also demonstrate Article III standing as evidenced by “a legally

cognizable interest in the defendant property.” One 2001 Cadillac Deville Sedan,

335 F. Supp. 2d at 772 quoting United States v. Currency $267,961.07, 916 F.2d

1104, 1107 (6th Cir.1990). “[F]ailure to satisfy both the Article III and statutory

standing requirements precludes a claimant from contesting a government

forfeiture action.” One 2001 Cadillac Deville Sedan, 335 F. Supp. 2d at 772 citing

Currency $267,961.07, 916 F.2d at 1108.

      Rule G(5) of the Supplemental Rules mandates that any person wishing to

assert an interest in property which are being sued as a Defendant in rem in a

federal civil forfeiture action, must file a timely claim and answer:



                                          6
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.82 Filed 02/17/21 Page 10 of 13



      (i) A person who asserts an interest in the defendant property may
      contest the forfeiture by filing a claim in the court where the action is
      pending. The claim must: (A) identify the specific property claimed;
      (B) identify the claimant and state the claimant’s interest in the
      property; (C) be signed by the claimant under penalty of perjury; and
      (D) be served on the government attorney designated under Rule
      G(4)(a)(ii)(C) or (b)(ii)(D).

      (ii) Unless the court for good cause sets a different time, the claim
      must be filed: (A) by the time stated in a direct notice sent under Rule
      G(4)(b); (B) if notice was published but direct notice was not sent to
      the claimant or the claimant’s attorney, no later than 30 days after
      final publication of newspaper notice or legal notice under Rule
      (G)(4)(a) or no later than 60 days after the first day of publication on
      an official internet government forfeiture site...

Fed. R. Civ. P. Supp. Rule G(5)(a)

      Furthermore, Rule G(5)(b) provides, in part, that “[a] claimant must serve

and file an answer to the complaint . . . within 21 days after filing the claim.”

      In this case, no one has filed a verified claim for Two Thousand Dollars

($2,000) of the Defendant in rem Twenty-Two Thousand One Hundred Eighty-

Five Dollars ($22,185.00), despite the requirements of Supplemental Rule G(5).

The direct notice mailed to Jackie Terrell-Simon and Rufus Harry Simon, Jr., was

dated June 28, 2017, and required that a claim be filed within 35 days of the date of

notice (in this case, by August 2, 2017). Because no one has filed a claim to the

Subject Property, no one has statutory standing as to the Subject Property.

Currency $267,961.07, 916 F.2d at 1108 (“claimant’s failure to strictly adhere to

Supplemental Rule C(6) [precursor to current Rule G(5)] precludes the requisite



                                          7
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.83 Filed 02/17/21 Page 11 of 13



statutory standing to contest a government forfeiture action”). Lack of statutory

standing warrants the entry of a default and a default judgment. One 2001 Cadillac

Deville Sedan, 335 F. Supp. 2d at 773.

      Default judgment is appropriate where the party against whom relief is

sought has failed to plead or otherwise defend against the civil action. Fed.R.Civ.P.

55(a). In this case, no one has asserted any claim of ownership or interest in the

Subject Property and no one has filed any Claim or an Answer to the Complaint for

Civil Forfeiture. Thus, the United States asserts that a default judgment of

forfeiture against the Subject Property only, is appropriate under the Federal Rules

of Civil Procedure and the Supplemental Rules.

                                    Conclusion

      The United States requests entry of default judgment against all interested

persons, pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure with

respect to any right, title and interest anyone had, has, or might have in the Subject

Property only, and requests a final order of forfeiture of the Subject Property to the

United States of America for disposition according to law.




                                          8
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.84 Filed 02/17/21 Page 12 of 13



                                         Respectfully, submitted,

                                         Saima S. Mohsin
                                         Acting United States Attorney

                                         s/ADRIANA DYDELL
                                         Assistant U.S. Attorney
                                         211 W. Fort St., Ste. 2001
                                         Detroit, MI 48226
                                         (313) 226-9125
                                         CA Bar No. 239516
Dated: February 17, 2021                 E:mail: Adriana.dydell@usdoj.gov




                                     9
Case 2:17-cv-12072-SJM-MKM ECF No. 21, PageID.85 Filed 02/17/21 Page 13 of 13



                             Certification of Service

      I hereby certify that on February 3, 2021, the Request to Clerk for Entry of

Default and Declaration of Adriana Dydell was filed, and on February 17, 2021,

the Motion for Entry of Default Judgment and Declaration of Majority, Non-

Incompetence, and Non-Military Status was filed with the Clerk of the Court using

the ECF system, which sent notice to all ECF filers.

      I further certify that service of the Request to Clerk for Entry of Default,

Declaration of Adriana Dydell, Clerk’s Entry of Default (ECF Nos. 17, 18 and 19),

the Motion for Entry of Default Judgment and accompanying brief, the Declaration

of Majority, Non-Incompetence, and Non-Military Status, a proposed Order and

this Certificate of Service has been made on February 17, 2021, upon the following

non-ECF participants via certified and regular mail by placing the same in an

envelope, postage prepaid, and depositing said envelopes in the United States Mail

addressed as follows:

 Jackie Terrell-Simon                     Rufus Harry Simon, Jr.
 17701 Veronica Avenue                    17701 Veronica Avenue
 Eastpointe, MI 48021                     Eastpointe, MI 48021


                                              s/Adriana Dydell
                                              Adriana Dydell
                                              Assistant U.S. Attorney
                                              211 W. Fort St., Ste. 2001
                                              Detroit, MI 48226
                                              (313) 226-9125
Dated: February 17, 2021                      adriana.dydell@usdoj.gov


                                         10
